Citation Nr: 9914987	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-32 315	)	DATE
	)
	)

On appeal from the                     
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an effective date prior to June 1, 1995, for 
payment of dependency and indemnity compensation (DIC) based 
on a grant of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1964 to November 
1970.  The DD Form 214 of record shows that he also had 14 
years, 3 months, and 9 days of prior active service, for a 
total of 20 years, 8 months, and 20 days of active service.  
The veteran died on March [redacted], 1979.  The appellant 
is the veteran's widow. 

By October 1996 rating decision, the Manchester, New 
Hampshire Regional Office (RO), granted service connection 
for the cause of the veteran's death.  In a November 1996 
letter, the RO set an effective date of June 1, 1996 for the 
award of DIC.  This appeal arises from a January 1997 letter, 
in which the RO acknowledged error in assigning an effective 
date of June 1, 1996 for receiving DIC, and, assigned an 
effective date of June 1, 1995.  In January 1998 the 
appellant testified at a hearing at the RO.  In January 1999 
the appellant appeared and testified at a hearing which was 
conducted by C.W. Symanski, who is the member of the Board of 
Veterans' Appeals (Board) responsible for making a 
determination in this case.


FINDINGS OF FACT

1.  The death certificate indicates that the veteran died on 
March [redacted], 1979 due to oat cell carcinoma of the lung, 
as a consequence of cigarette smoking.

2.  The appellant's initial claim for dependency and 
indemnity compensation was received at the RO on March 16, 
1979.

3.  By April 1979 rating action, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant did not appeal that decision.

4.  The effective date of the regulation associating Agent 
Orange exposure and respiratory cancers (cancer of the lung) 
was on June 9, 1994.

5.  The appellant's reopened claim for service connection for 
the cause of the veteran's death was received on May 24, 
1996.  

6.  In an October 1996 rating action, the RO granted service 
connection for the cause of the veteran's death and 
subsequently assigned an effective date of June 1, 1995 to 
the benefit.


CONCLUSION OF LAW

The appellant is not entitled to an effective date prior to 
June 1, 1995, for payment of DIC based on a grant of service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 5107, 5110, 5111 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.31, 3.114, 3.307, 3.309, 3.400 (1998); VA Adjudication 
and Procedure Manual M21-1, Part VI, para. 7.20(d) (change 
67, April 5, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A certificate of death shows that the veteran died on 
March [redacted], 1979 due to oat cell carcinoma of the 
lung, as a consequence of cigarette smoking. On March 16, 
1979, the appellant submitted a claim for DIC.  

By April 1979 rating action, the RO denied service connection 
for the cause of the veteran's death, based on the veteran's 
death certificate and on service medical records which were 
negative for complaint of, observation of, or treatment for 
oat cell carcinoma.  The RO also noted there was no evidence 
of compensable manifestations of oat cell carcinoma within 
one year of separation from service.  By letter dated in May 
1979, the appellant was notified of the denial of dependency 
and indemnity compensation, due to the fact that the evidence 
did not show that the veteran's death was due to a service-
connected disease or injury.  The April 1979 rating action is 
final.  38 U.S.C.A. § 7105.

In a July 1980 letter, the appellant's attorney Robert A. 
Wells, indicated that the veteran had two tours of duty in 
Vietnam.  Detailed in the letter were the veteran's various 
medical problems both during and after service.  It was noted 
that the veteran's wife believed that the veteran would not 
have had cancer, which caused his death, if he had not 
sustained abdomen injuries in Vietnam and if he had not been 
exposed to Agent Orange.  It was also noted that the 
veteran's wife felt that his injuries were directly 
responsible for his death, hence, she felt that she was due 
widow's benefits and payments due to the veteran's exposure 
to Agent Orange. 

In a letter dated in July 1980, the RO notified the 
appellant's attorney that entitlement to DIC had been denied 
on May 11, 1979, and that the appellant was notified of that 
decision.  The RO advised that the appellant should have 
filed a notice of disagreement within one year of the date of 
the notification letter, but since the appeal period had 
lapsed, she would have to submit medical evidence tending to 
show that the cause of the veteran's death was the result of 
his service.  

In a letter dated in August 1980, the RO advised the 
appellant that to reopen her claim for DIC, she would have to 
submit new and material evidence.  

By means of a letter received at the RO on May 24, 1996, the 
appellant requested to reopen her claim for DIC, based on the 
new Agent Orange disabilities.  She reported that the veteran 
had both liver and lung cancer, from which he died, and had 
two tours of duty in Vietnam.  

By October 1996 rating action, the RO granted service 
connection for the cause of the veteran's death.  By letter 
dated in November 1996, the RO notified the appellant of the 
grant of service connection for the cause of the veteran's 
death, with payment of DIC benefits effective from June 1, 
1996.  

By letter dated in December 1996, the appellant requested an 
earlier effective date of May 1979 for DIC.  She contended 
that such benefits should date back to May 1979 because that 
was when the RO initially notified her of the denial of 
service connection for the cause of the veteran's death. 

In a letter dated in January 1997, the RO indicated that an 
error had been made in granting the appellant's benefit.  The 
RO explained that the appellant's original claim for DIC was 
denied because there was no legal authority to assume that a 
death from lung cancer was due to Agent Orange exposure.  The 
RO noted that as of June 9, 1994, regulations became 
effective which provided that a death from lung cancer was 
presumed to have been caused by Agent Orange exposure.  The 
RO indicated that when a change arises from legislation, the 
effective date of benefits is (1) the original date of the 
change (June 9, 1994) if a claim is filed within one year of 
the change, or (2) one year prior to the date a new claim is 
filed with the VA.  The RO noted that in this case, where the 
appellant filed her claim on May 24, 1996, benefits should 
have been paid from June 1, 1995.  The RO noted that this was 
considered to have settled the issue of an earlier effective 
date for the benefit, but that the appellant could still file 
an appeal.  

In January 1998 the appellant testified at a hearing at the 
RO.  The appellant indicated that since the veteran's DD Form 
214 showed a terminal date of reserve obligation of November 
30, 1980, that should be used as the date of separation from 
service.  She claimed that the veteran stayed in service long 
enough to retire because he thought that if he did this he 
and his family would be well cared for by the government.  
She testified that when the veteran died, she had to meet all 
their obligations, without any support from the military or 
the VA.  She indicated that the grant of DIC should have been 
retroactive to March [redacted], 1979, the date of the veteran's 
death.  She claimed that he had problems breathing when he 
came home from Vietnam, and at times felt like he was going 
to pass out.  She also claimed that while he was in service 
he had a high fever twice, which other men died from, and 
knew something was wrong over there.  She testified that he 
went into the hospital for pneumonia, but they found out he 
had carcinoma of the left lung.  She became aware of the law 
changing in 1994 from a woman she worked with who told her 
that her mother received benefits due to Agent Orange.  She 
indicated that the VA never notified her of the change in the 
law, but should have notified her.  

Received in September 1998 was a VA Form 9 in which the 
appellant contended that she was not notified when the laws 
pertaining to Agent Orange had been changed.  She also 
contended that the veteran died before his service was 
completed, because his "terminal date of reserve unit & S 
obligation" was November 11, 1980, and since he died on 
March [redacted], 1979, he was transferred and not discharged.  

At a January 1999 hearing before a Member of the Board at the 
RO, the appellant essentially testified that an earlier date 
should be assigned because the veteran was not really 
discharged from service, because his "release date" was not 
until November 1980.  She indicated that he had no health 
problems prior to service, and that while he was in Vietnam 
he was hospitalized with a high fever and when he came home 
from service had trouble breathing.  She claimed that she 
first learned of the veteran's lung cancer in 1978.  She 
indicated that the VA did not notify her when the laws 
pertaining to Agent Orange changed, but that she learned 
about it from a person at work.  She indicated that her 
husband did not receive active duty pay after November 1970, 
and did not participate in any military activities after that 
date.  She testified that pursuant to the Gold v. Brown case, 
she should have been notified of the change in the law in 
1994.  

Analysis

The appellant contends that DIC should be effective earlier 
than June 1, 1995, and that  the RO erred in not awarding her 
retroactive benefits back to the date of the veteran's death 
in March 1979.  She also contends that she should have been 
notified when the presumptive regulations pertaining to Agent 
Orange exposure became effective on June 9, 1994.  

The statutory provisions for assigning effective dates for 
awards of compensation are set forth in 38 U.S.C.A. § 5110.  
As a general rule, the effective date of an award of DIC 
benefits shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore. 38 U.S.C.A. § 5110(a).  Likewise, 
38 C.F.R. § 3.400(c)(2) provides that for compensation based 
on a grant of service connection for cause of the veteran's 
death, the date of entitlement is the first day of the month 
in which the veteran's death occurred if the claim is 
received within one year after the date of death; otherwise, 
it is the date of receipt of the claim.  38 C.F.R. 
§ 3.400(c)(2).

An exception to the general rule was created in 38 U.S.C.A. § 
5110(g) and 38 C.F.R. § 3.114(a), which provide that where 
DIC is awarded or increased pursuant to a liberalizing law, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim for DIC is reviewed at the request of the claimant 
more than one year after the effective date of the law, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).  Likewise, 38 U.S.C.A. § 5110(g) further 
provides that in no event shall such an award or increase be 
retroactive for more than one year from the date of 
application therefore or the date of administrative 
determination of entitlement, whichever is earlier.  

Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 U.S.C.A. 
§§ 5110(a); 38 C.F.R. § 3.31.

By rating decision in October 1996, the RO granted service 
connection for the cause of the veteran's death, pursuant to 
VA liberalizing regulations (which essentially amended 
portions of 38 C.F.R. §§ 3.307 and 3.309) to provided for 
presumptive service connection for lung cancer when exposure 
to Agent Orange is established during service.  These 
amendments were made effective on June 9, 1994.  59 Federal 
Register 29723-4, June 9, 1994.  Accordingly, these 
regulations provide that a veteran who had active service in 
the Republic of Vietnam during the Vietnam era, and has a 
disability listed in 38 C.F.R. § 3.309(e), shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307.  If a veteran was exposed to an herbicide 
agent during active service, any respiratory cancer shall be 
service-connected, even if there is no record of such disease 
during service.  38 C.F.R. § 3.309(e). 

Since the appellant's claim to reopen was received on May 24, 
1996, the RO initially assigned an effective date of June 1, 
1996 for payment of DIC.  38 U.S.C.A. § 5111(a); 38 C.F.R. 
§§  3.31, 3.400(c)(2).  Subsequently, in January 1997, the RO 
assigned an earlier effective date of June 1, 1995 for the 
award of DIC benefits, correctly noting that when a change 
arises from legislation, if the claim is not filed within one 
year of the change, the effective date of benefits is one 
year prior to the date a claim is filed.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a)(3).  

After a full review of the record, and having considered the 
contentions and testimony of the appellant, the Board 
concludes that an effective date earlier than June 1, 1995 
for the award of DIC benefits is not warranted.  The 
appellant's claim for DIC benefits was finally denied by the 
Board in April 1979, and her request to reopen that claim was 
not submitted until May 24, 1996.  With the claim being 
received in May 1996, the effective date of the grant of 
service connection would be one year prior to the date of 
receipt of claim with actual payment of benefits not 
commencing until the first day of the following month 
pursuant to 38 C.F.R. § 3.31.  Hence, the effective date is 
June 1, 1995.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114(a)(3).  

The Board notes that it has considered the appellant's claim 
in light of the final stipulation and order in Nehmer v. 
Administration, et al., 712 F. Supp. 1404 (N.D. Cal. 1989) 
("Nehmer I"), and the specific guidance provided in Nehmer 
v. Administration, et al., 32 F. Supp. 2d. 1175 (N.D. Cal 
1999) ("Nehmer II"), which together created an exception to 
the general principle governing the assignment of an earlier 
effective date.  

By way of history, the Board notes that in 1989, a United 
States District Court invalidated a portion of 38 C.F.R. § 
3.311a dealing with Agent Orange claims.  Nehmer I, supra.  
(38 C.F.R. § 3.311a became effective on September 25, 1985 
and was the first VA regulation to provide guidance for the 
adjudication of claims based on dioxin exposure.)  Under 
Nehmer I, all denials on or after September 25, 1985, made 
under 38 C.F.R. § 3.311a were invalidated.  Nehmer II further 
defined all denials "made under 38 C.F.R. § 3.311a" to mean 
benefit decisions which involved claims in which the cause of 
death is later found, under valid Agent Orange regulations, 
to be service connected.  Under the unique facts of these 
cases, the effect of Nehmer I and Nehmer II was to provide 
that the effective date of awards for claims in which denials 
were invalidated, would be based on the later of either the 
date of claim or the date on which disability or death 
occurred.  The provisions of 38 C.F.R. § 3.114(a), limiting 
effective dates to no earlier than the date of a liberalizing 
law or issue, did not apply.  See VA Adjudication and 
Procedure Manual M21-1, Part VI, para 7.20(d).  The Board 
finds, however, that Nehmer I and Nehmer II do not apply to 
this case.  According to VA Adjudication and Procedure Manual 
M21-1, Part VI, para. 7.20(d), the Nehmer I  stipulation only 
invalidated denials on or after September 25, 1985.  In this 
case, the appellant's claim was originally denied in April 
1979.  

At the January 1999 hearing, the veteran and her 
representative contended that she should have been notified 
of the change in the law in 1994, pursuant to Gold v. Brown, 
7 Vet. App. 315 (1995), and since she was not notified, she 
should be awarded an earlier effective date.  In Gold, a 
similar issue was presented, of whether the appellant was 
entitled to an earlier effective date for the award of DIC 
based on VA's failure to notify him of his eligibility for 
such an allowance.  The U.S. Court of Appeals for Veterans 
Claims (Court) examined the relevant statutory provisions 
(creating the entitlement from which the appellant was to 
receive compensation) from which a duty to notify might have 
arisen, and found no such notification provisions.  The Court 
also considered whether the statutory provision governing 
effective dates where a new law grants additional benefits, 
38 U.S.C.A. § 5110(g), contained any notification provisions, 
and found no such provisions.  The Court, in concluding that 
the VA had no such duty to notify, cited Wells v. Principi, 3 
Vet.App. 307 (1992), for the proposition that where there is 
no clear indication that a statute was enacted with an intent 
to impose on the VA a duty to notify potential beneficiaries 
of a new law, the Court cannot create such a duty.  
Accordingly, the Board finds that since there is no clear 
indication in 38 C.F.R. §§ 3.307, 3.309 that Congress 
intended to create a duty to notify potential beneficiaries 
of the change in law regarding respiratory cancers, any 
failure on the part of the RO to inform the appellant of the 
liberalizing law on presumptive service connection for 
respiratory cancers due to exposure to Agent Orange would not 
provide a basis for an earlier effective date in this case.

The appellant contends that the award should be effective 
from the date of the veteran's death; however, the Board 
finds no legal basis to grant an effective date earlier than 
June 1, 1995 for the award of DIC benefits to the appellant, 
and the claim must be denied.  


ORDER

Entitlement to an earlier effective date for payment of DIC 
based on a grant of service connection for the cause of the 
veteran's death is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

